Title: To Thomas Jefferson from Henry Banks, 20 July 1806
From: Banks, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond July 20. 1806
                        
                        This letter is written for the sole purpose of giving Information in which I think the Governmint is
                            interested.
                        Not only the acts of the last Congress, but public opinion, has interdicted the trade from this County to St. Domingo; There was therefore much reason to hope that no further
                            causes of Complaint would be given by the Americans to the belligerent Nations: But if what I have heard be true, there
                            are many Persons who still pursue the Trade, and in a manner, which can not fail to give other causes of complaint, of
                            this you shall be able to Judge by what follows.
                        A free black man whom I have long known, and in whose veracity I place great reliance was lately led by
                            Curiosity to go as a Sailor to that Island in an American Vessel. From him I learn, that there were, when he was at the
                            Cape, thirty eight Amirecan Vessels at that place; that many of these Vessels carried Barrils which contained at each end;
                            Tobacco Fish, and other articles such as are usually exported in Barrils, but in the middle, there were concealed small
                            Casks which, as he believed contained powder and lead; and he also believed that a great deal of concealed Trade was
                            carried on by such means.
                        Having no doubt that this Information may be relied upon, I have thought proper to put the Governmint upon its
                            guard, so that such measures may be pursued for the future, as the public Interests may require. 
                  I have the honor to be
                            your most obed Serv
                        
                            Henry Banks
                            
                        
                        
                    